 

Exhibit 10.1

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Mutual Release (“Agreement”) is dated as of
February 9, 2011 between Plaintiff Insignia Systems, Inc. (“Plaintiff”), Scott
Drill (“Drill”) and Defendant News America Marketing In-Store L.L.C. (sued in
the Action (as defined below) as News America Marketing In-Store, Inc.)
(“Defendant”).  Plaintiff, Drill and Defendant are collectively referred to
herein as “the Parties.”

RECITALS

WHEREAS, Plaintiff filed a lawsuit against Defendant captioned Insignia Systems,
Inc. v. News America Marketing In-Store, Inc., United States District Court for
Minnesota, Civil No. 04-4213, to collect damages and seek injunctive relief for,
inter alia, alleged violations of federal and state antitrust laws, unfair
competition, and federal and state disparagement laws.  Defendant filed a
counter-claim against Plaintiff and Drill.  Collectively, the complaint,
included as amended, and the counterclaim are referred to herein as the
“Action”;

WHEREAS, all claims by Plaintiff against Defendant, and by Defendant against
Plaintiff and Drill, have been vigorously contested, with all Parties denying
any and all liability to each other;

WHEREAS, the Parties hereto desire to forever put to rest all disputes and
claims through the date of this Agreement;

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
hereinafter set forth, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:


1.                   DEFENDANT SHALL PAY PLAINTIFF THE SUM OF ONE HUNDRED TWENTY
FIVE MILLION DOLLARS ($125,000,000) (“SETTLEMENT AMOUNT”), LESS THE FOUR MILLION
DOLLAR ($4,000,000) PAYMENT OWED BY PLAINTIFF TO DEFENDANT UNDER THE EXCLUSIVE
SELLING AGREEMENT (AS DEFINED BELOW) FOR A NET PAYMENT TO PLAINTIFF OF ONE
HUNDRED TWENTY MILLION DOLLARS ($121,000,000) (THE “NET AMOUNT”).  THE NET
AMOUNT IS PAYABLE BY THE DEFENDANTS AS FOLLOWS:  THE NET AMOUNT SHALL BE PAID ON
FEBRUARY 10, 2011, BY WIRE TRANSFER TO [ * ].

2.                   Insignia and News America shall enter into an exclusive
selling arrangement consistent with the terms attached hereto as Joint Exhibit A
(the “Exclusive Selling Agreement”).  The Settlement Amount is not part of the
consideration for the Exclusive Selling Agreement.  This Agreement, and any and
all releases and covenants not to sue, shall survive and remain in full force
and effect and be considered final and binding even if a dispute arises
regarding the Exclusive Selling Agreement, including but not limited to a
dispute in which there are claims that the Exclusive Selling Agreement has been
breached, claims that the Exclusive Selling Agreement should be declared void or
claims that the Exclusive Selling Agreement lacks consideration.

3.                   Defendant shall not seek to enforce any right of first
refusal and/or right of last refusal provision contained in any of its current
agreements with retailers and shall not include right of first refusal and/or
right of last refusal provisions in any agreement it reaches with any retailer
in the future.  Similarly, Plaintiff shall not include right of first refusal
and/or right of last refusal provisions in any agreement it reaches with
retailers in the future.

4.                   The Parties mutually agree that they shall not do or say
anything at any time which is falsely disparaging to the other Parties.

 
*Indicates confidential information which has been omitted and filed separately
with the Commission under Rule 24b-2.

 

--------------------------------------------------------------------------------



 

5.                   On or before February 9, 2011, Plaintiff shall provide
Defendant with a stipulated order in the form of Exhibit B, dismissing the
action with prejudice and without costs.   The Parties shall take all reasonable
steps to have the order on the stipulation entered.


6.                   EACH PARTY SHALL BEAR ITS OWN EXPENSES AND ATTORNEYS’ FEES
IN CONNECTION WITH THE ACTION. 


7.                   THE PARTIES AGREE THAT THE UNITED STATES DISTRICT COURT FOR
MINNESOTA SHALL RETAIN JURISDICTION OVER THE ACTION TO ENFORCE THIS AGREEMENT. 
PURSUANT TO 28 U.S.C. § 636, FED.R.CIV.P. 53 AND LOCAL RULE 72.1, THE PARTIES
FURTHER AGREE AND CONSENT TO THE APPOINTMENT OF THE HONORABLE ARTHUR BOYLAN AS
THE MASTER TO RESOLVE ALL DISPUTES IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY
HIM.  ACCORDINGLY, CONCURRENT WITH THE EXECUTION OF THIS AGREEMENT, THE PARTIES
WILL EXCHANGE EXECUTED COPIES OF THE STIPULATION SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT C AND DEFENDANT WILL PROMPTLY FILE IT WITH THE
COURT.  THE PARTIES SHALL TAKE ALL REASONABLE STEPS TO HAVE THE ORDER ON THE
STIPULATION ENTERED.


8.                   THE TERMS OF THE PROTECTIVE ORDER AS ORIGINALLY ENTERED IN
THE ACTION ON OR ABOUT DECEMBER 28, 2006 (“THE PROTECTIVE ORDER”) SHALL SURVIVE
DISMISSAL OF THE ACTION AND ARE HEREBY REAFFIRMED, INCLUDING THE PROVISION THAT
ALL CONFIDENTIAL MATERIAL (AS THAT TERM IS DEFINED IN THE PROTECTIVE ORDER)
SHALL BE DESTROYED.  FOR THE AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT ALL
CONFIDENTIAL MATERIAL (INCLUDING BUT NOT LIMITED TO DISCOVERY RESPONSES,
DOCUMENTS AND THINGS PRODUCED, DEPOSITIONS, SUMMARIES OF THE FOREGOING, AND
MOTION PAPERS FILED WITH THE COURT CONSISTING OF, INCORPORATING OR ATTACHING
CONFIDENTIAL MATERIAL) THAT ARE IN THE POSSESSION, CUSTODY OR CONTROL OF THE
PARTIES, THEIR ATTORNEYS AND/OR THEIR EXPERTS AND CONSULTANTS SHALL BE DESTROYED
ON OR BEFORE MARCH 30, 2011, EXCEPT THAT OUTSIDE COUNSEL FOR THE RESPECTIVE
PARTIES SHALL RETAIN FOR A PERIOD OF SIX (6) YEARS A COPY OF DOCUMENTS WHICH
FORMED A PART OF THE COURT RECORD IN THE ACTION.

9.                   Except for the Parties’ obligations under this Agreement
and the Exclusive Selling Agreement, each of Plaintiff and the Plaintiff
Released Parties (as defined below) hereby releases, remises, acquits, and
forever discharges Defendant or any of its past or present members, related or
affiliated companies and any or all of its respective officers, directors,
shareholders, partners, servants, employees, members, attorneys, accountants,
agents, representatives, affiliates, subsidiaries, parents, successors and
assigns, whether in their individual capacity or as principal or agent
(collectively, the “Defendant Released Parties”), from any and all manner of
actions and causes of action, suits, debts, obligations, contracts, torts,
covenants, claims, rights of contribution and/or indemnification, rights of
subrogation, sums of money, judgments, executions, liabilities, damages,
interest, costs, expenses, attorneys’ fees and legal costs, demands and rights
whatsoever, contingent or noncontingent, in law or in equity, known or unknown,
of any kind or character, from the beginning of time up to the date of this
Agreement (collectively, the “Released Matters”).  Each of Plaintiff and the
Plaintiff Released Parties further promises, covenants and agrees not to sue,
attempt to introduce as evidence, or otherwise assert any of the Released
Matters and/or the underlying facts or conduct supporting the Released Matters
against the Defendant or the Defendant Released Parties in any court,
governmental or regulatory body or other proceedings.

 

2

 

--------------------------------------------------------------------------------



 

 

10.                Except for the Parties’ obligations under this Agreement and
the Exclusive Selling Agreement, each of Defendant and the Defendant Released
Parties hereby releases, remises, acquits and forever discharges Plaintiff or
any of its past or present members, related or affiliated companies and any or
all of its respective officers, directors, shareholders, partners, servants,
employees, members, attorneys, accountants, agents, representatives, affiliates,
subsidiaries, parents, successors and assigns, whether in their individual
capacity or as principal or agent (collectively, the “Plaintiff Released
Parties”), from any and all manner of actions and causes of action, suits,
debts, obligations, contracts, torts, covenants, claims, rights of contribution
and/or indemnification, rights of subrogation, sums of money, judgments,
executions, liabilities, damages, interest, costs, expenses, attorneys’ fees and
legal costs, demands and rights whatsoever, contingent or noncontingent, in law
or in equity, known or unknown, of any kind or character, from the beginning of
time up to the date of this Agreement (collectively, “Released Matters”).  Each
of Defendant and the Defendant Released Parties further promises, covenants and
agrees not to sue, attempt to introduce as evidence, or otherwise assert any of
the Released Matters and/or the underlying facts or conduct supporting the
Released Matters against Plaintiff or Plaintiff Released Parties in any court,
governmental or regulatory body or other proceedings.

11.                Except for the Parties’ obligations under this Agreement,
Drill hereby releases, remises, acquits, and forever discharges Defendant and
the Defendant Released Parties from any and all manner of actions and causes of
action, suits, debts, obligations, contracts, torts, covenants, claims, rights
of contribution and/or indemnification, rights of subrogation, sums of money,
judgments, executions, liabilities, damages, interest, costs, expenses,
attorneys’ fees and legal costs, demands and rights whatsoever, contingent or
noncontingent, in law or in equity, known or unknown, of any kind or character,
from the beginning of time up to the date of this Agreement (collectively,
“Released Matters”).  Drill further promises, covenants and agrees not to sue,
attempt to introduce as evidence, or otherwise assert any of the Released
Matters and/or the underlying facts or conduct supporting the Released Matters
against Defendant or any Defendant Released Parties in any court, governmental
or regulatory body or other proceedings. 

12.                Except for the Parties’ obligations under this Agreement,
each of Defendant and Defendant Released Parties hereby releases, remises,
acquits and forever discharges Drill from any and all manner of actions and
causes of action, suits, debts, obligations, contracts, torts, covenants,
claims, rights of contribution and/or indemnification, rights of subrogation,
sums of money, judgments, executions, liabilities, damages, interest, costs,
expenses, attorneys’ fees and legal costs, demands and rights whatsoever,
contingent or noncontingent, in law or in equity, known or unknown, of any kind
or character, from the beginning of time up to the date of this Agreement
(collectively, “Released Matters”).  Each of Defendant and Defendant Released
Parties further promises, covenants and agrees not to sue, attempt to introduce
as evidence, or otherwise assert any of the Released Matters and/or the
underlying facts or conduct supporting the Released Matters against Drill in any
court, governmental or regulatory body or other proceedings.


13.                PLAINTIFF AND DEFENDANT HEREBY WARRANT AND REPRESENT TO THE
OTHER THAT THEY HAVE NOT ASSIGNED OR TRANSFERRED, OR PURPORTED TO ASSIGN OR
TRANSFER, TO ANY PERSON OR ENTITY, ANY RIGHTS, CLAIMS, COUNTERCLAIMS,
OBLIGATIONS, DEMANDS, DAMAGES, ACTIONS OR CAUSES OF ACTION THAT THEY MAY HAVE
AGAINST THE OTHER, INCLUDING BUT NOT LIMITED TO RIGHTS, CLAIMS OR DAMAGES
ARISING OUT OF OR RELATED IN ANY WAY TO THE ACTION.  PLAINTIFF AND DEFENDANT
HEREBY REPRESENT AND WARRANT THAT THERE ARE NO OTHER PENDING ACTIONS OR CLAIMS
BY PLAINTIFF AGAINST DEFENDANT, OR BY DEFENDANT AGAINST PLAINTIFF.

 

3

 

--------------------------------------------------------------------------------



 

 


14.                DRILL AND DEFENDANT HEREBY WARRANT AND REPRESENT TO THE OTHER
THAT THEY HAVE NOT ASSIGNED OR TRANSFERRED, OR PURPORTED TO ASSIGN OR TRANSFER,
TO ANY PERSON OR ENTITY, ANY RIGHTS, CLAIMS, COUNTERCLAIMS, OBLIGATIONS,
DEMANDS, DAMAGES, ACTIONS OR CAUSES OF ACTION THAT THEY MAY HAVE AGAINST THE
OTHER, INCLUDING BUT NOT LIMITED TO RIGHTS, CLAIMS OR DAMAGES ARISING OUT OF OR
RELATED IN ANY WAY TO THE ACTION.  DRILL AND DEFENDANT HEREBY REPRESENT AND
WARRANT THAT THERE ARE NO OTHER PENDING ACTIONS OR CLAIMS BY DRILL AGAINST
DEFENDANT, OR BY DEFENDANT AGAINST DRILL.


15.                THE PARTIES UNDERSTAND AND AGREE THAT THIS AGREEMENT, AND THE
PARTIES’ OBLIGATIONS AND PAYMENTS MADE HEREUNDER, ARE ENTERED INTO AND DONE
SOLELY TO COMPROMISE DISPUTED CLAIMS, AND SHALL NOT CONSTITUTE AN ADMISSION OF
LIABILITY ON THE PART OF ANY PARTY.  FURTHER, THIS AGREEMENT, THE PARTIES’
OBLIGATIONS HEREUNDER, AND PAYMENTS MADE HEREUNDER, SHALL NOT BE OFFERED INTO
EVIDENCE IN ANY PROCEEDINGS BY ANY PARTY HERETO, EXCEPT AS NECESSARY IN AN
ACTION TO ENFORCE THE TERMS HEREOF.


16.                THIS AGREEMENT, INCLUDING THE EXHIBITS HERETO, IS THE ENTIRE,
INTEGRATED AGREEMENT BETWEEN THE PARTIES, AND ANY AND ALL DISCUSSIONS,
UNDERSTANDINGS, AND AGREEMENTS HERETOFORE HAD BY THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF ARE MERGED INTO THIS AGREEMENT, WHICH ALONE FULLY AND
COMPLETELY EXPRESSES THE PARTIES’ AGREEMENT, EXCEPT AS SET FORTH IN THE OTHER
DOCUMENTS EXECUTED BY THE PARTIES.  NO AMENDMENTS, WAIVERS, OR TERMINATION CAN
BE MADE EXCEPT IN A WRITING SIGNED BY EACH OF THE PARTIES.


17.                THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA, WITHOUT REGARD TO THE
CONFLICTS OF LAW PROVISIONS THEREOF.


18.                OTHER THAN TO ANNOUNCE THAT THE PARTIES HAVE AMICABLY SETTLED
THE ACTION, NEITHER PARTY HERETO NOR ITS ATTORNEYS SHALL DISCLOSE TO ANY THIRD
PARTY ANY INFORMATION WITH RESPECT TO THE TERMS AND PROVISIONS OF THIS AGREEMENT
EXCEPT: (I) TO THE EXTENT NECESSARY TO COMPLY WITH THE LAW OR A VALID ORDER OF A
COURT OF COMPETENT JURISDICTION, IN WHICH EVENT(S) THE PARTY MAKING SUCH
DISCLOSURE SHALL SO NOTIFY THE OTHER AS PROMPTLY AS PRACTICABLE (IF POSSIBLE,
PRIOR TO MAKING SUCH DISCLOSURE), AND SHALL SEEK CONFIDENTIAL TREATMENT OF SUCH
INFORMATION AND/OR IN CAMERA REVIEW, (II) TO THE EXTENT NECESSARY TO COMPLY WITH
THE S.E.C. OR OTHER REGULATORY AUTHORITIES OR SIMILAR DISCLOSURE REQUIREMENTS
UNDER ANY APPLICABLE LAWS, (III) AS PART OF ITS NORMAL BUSINESS ACTIVITIES OR
REPORTING OR REVIEW PROCEDURES TO ITS PARENT AND AFFILIATED COMPANIES (OTHER
THAN VALASSIS), BANKS, AUDITORS, ATTORNEYS, ACCOUNTANTS, INSURERS AND SIMILAR
PROFESSIONALS, PROVIDED, HOWEVER, THAT SUCH COMPANIES, BANKS, AUDITORS,
ATTORNEYS, ACCOUNTANTS, INSURERS AND SIMILAR PROFESSIONALS AGREE TO BE BOUND BY
THE PROVISIONS OF THIS PARAGRAPH, (IV) AS REQUIRED BY THE INTERNAL REVENUE
SERVICE OR BY ANY STATE TAX AUTHORITY, AND (V) IN ANY PROCEEDING TO ENFORCE THIS
AGREEMENT. 


19.                ALL CONFIDENTIAL INFORMATION THAT THE PARTIES DISCLOSE TO
EACH OTHER PURSUANT TO THE SETTLEMENT AGREEMENT OR EXCLUSIVE SELLING AGREEMENT,
INCLUDING BUT NOT LIMITED TO THE TERMS OF THEIR RESPECTIVE AGREEMENTS WITH
RETAILERS, SHALL BE KEPT CONFIDENTIAL BY THE RECEIVING PARTY AND NOT SHARED WITH
ANY COMPETITORS, INCLUDING VALASSIS.  THE RECEIVING PARTY SHALL TREAT THE OTHER
PARTY’S CONFIDENTIAL INFORMATION WITH THE SAME CARE AND TAKE THE SAME
PRECAUTIONS THAT THE RECEIVING PARTY USES TO MAINTAIN THE CONFIDENTIALITY OF
THEIR OWN CONFIDENTIAL AND COMPETITIVELY SENSITIVE DOCUMENTS AND INFORMATION.


20.                NO PROVISION OF THIS AGREEMENT MAY BE WAIVED, AMENDED,
SUPPLEMENTED, TERMINATED OR REPEALED IN WHOLE OR IN PART, EXCEPT ONLY BY THE
WRITTEN CONSENT OF ALL PARTIES.  ANY WAIVER, AMENDMENT OR SUPPLEMENT AGREED TO
BY THE PARTIES WILL APPLY ONLY TO THE INSTANCE OR CIRCUMSTANCE EXPRESSLY
PROVIDED THEREIN, AND NOT TO ANY OTHER INSTANCE OR CIRCUMSTANCE, WHETHER SIMILAR
OR DISSIMILAR.

 




 

4

 

--------------------------------------------------------------------------------



 


21.                THE PARTIES EACH REPRESENT AND WARRANT TO THE OTHER THAT THE
PERSONS EXECUTING THIS AGREEMENT ON THEIR RESPECTIVE BEHALVES ARE AUTHORIZED TO
DO SO.  ALL TERMS AND CONDITIONS OF THIS AGREEMENT ARE BINDING UPON AND WILL
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE MEMBERS, TRANSFEREES,
SUCCESSORS AND ASSIGNS.  PLAINTIFF ACKNOWLEDGES THAT IT SOUGHT AND OBTAINED
APPROVAL TO ENTER INTO THIS SETTLEMENT FROM ITS BOARD OF DIRECTORS.  DEFENDANTS
ACKNOWLEDGE THAT THEY SOUGHT AND OBTAINED APPROVAL TO ENTER INTO THIS SETTLEMENT
FROM THE BOARD OF DIRECTORS OF NEWS CORP.  NO PROVISION OF THIS AGREEMENT GIVES
ANY THIRD PERSONS ANY RIGHT OF SUBROGATION OR ACTION AGAINST ANY PARTY HERETO. 
ALL REPRESENTATIONS, WARRANTIES, INDEMNITIES, COVENANTS AND AGREEMENTS IN THIS
AGREEMENT SHALL SURVIVE EXECUTION AND DELIVERY OF THIS AGREEMENT AND CONTINUE TO
BE BINDING.


22.                IT IS AGREED THAT THIS AGREEMENT WAS PREPARED BY COUNSEL FOR
EACH OF THE PARTIES HERETO.  EACH OF THE PARTIES ACKNOWLEDGES THAT EACH SIGNED
THIS DOCUMENT VOLUNTARILY, WITHOUT DURESS, UNDUE INFLUENCE OR OPPRESSION AND
EACH REPRESENTS TO THE OTHER THAT IT ACTS VOLUNTARILY AND WITH FULL ADVICE OF
COUNSEL.  EACH PARTY RECOGNIZES AND ACKNOWLEDGES THAT ITS KNOWLEDGE MAY NOT BE
FULL AND COMPLETE.  EACH PARTY ELECTS TO ASSUME THE RISK OF PARTIAL KNOWLEDGE
AND ELECTS TO SETTLE ON THE TERMS STATED HEREIN.  EACH PARTY FURTHER
ACKNOWLEDGES TO THE OTHER THAT IT DOES NOT RELY UPON ANY REPRESENTATIONS OF ANY
KIND OR CHARACTER MADE BY OR ON BEHALF OF THE OTHER, INCLUDING BY WAY OF
ILLUSTRATION AND NOT OF LIMITATION, ANY REPRESENTATION ABOUT THE NATURE OR
EXTENT OF ANY CLAIMS, DEMANDS, DAMAGES, RIGHTS OR DEFENSES WHICH ONE PARTY MAY
HAVE AGAINST THE OTHER PARTIES, AND THAT NO PARTY RELIES UPON ANY
REPRESENTATIONS OF THE OTHER PARTIES, ITS OFFICERS, AGENTS, DIRECTORS, EMPLOYEES
OR ATTORNEYS IN ENTERING INTO THIS AGREEMENT, EXCEPT AS SET FORTH IN THIS
AGREEMENT.  EACH PARTY ACKNOWLEDGES THAT THE CONSIDERATION RECEIVED HAS BEEN
ACTUAL AND ADEQUATE.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS AND
FACSIMILE COPIES OF SIGNATURES SHALL BE TREATED AS ORIGINALS FOR ALL PURPOSES.


IN WITNESS WHEREOF, THIS AGREEMENT WAS EXECUTED THE 9TH DAY OF FEBRUARY, 2011.

 

 

INSIGNIA SYSTEMS, INC.

 

 

By: /s/ Scott Drill

 

Its: CEO

 

 

SCOTT DRILL

 

 

/s/ Scott Drill

 

 

NEWS AMERICA MARKETING IN-STORE SERVICES L.L.C.

 

 

By: /s/ Eugenie Gavencek

 

Its: Senior Vice President

 

 

5

 

--------------------------------------------------------------------------------



 

FOR SETTLEMENT PURPOSES ONLY

EXHIBIT A

 

CONFIDENTIAL – TO BE DISTRIBUTED ON AN AS NEEDED BASIS ONLY

 

INSIGNIA –NEWS AMERICA MARKETING

 

TERM SHEET

 

February 9, 2011

 

 

 

[ * ]

 

 

 

 

 

 

 

 

 

*Indicates confidential information which has been omitted and filed separately
with the Commission under Rule 24b-2.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA

 


INSIGNIA SYSTEMS, INC.,

 

Plaintiff,

v.

NEWS AMERICA MARKETING
IN-STORE, INC.,

 

Defendant.

:
:
:
:
:
:
:
:
:
:
:
:


Civil No. 04 4213 (JRT/AJB)



 

STIPULATED ORDER DISMISSING CASE WITH PREJUDICE

Judge: Hon. John R. Tunheim

Complaint Filed: Sept. 23, 2004
Trial Date: February 7, 2011

 

 

STIPULATION TO DISMISS CASE WITH PREJUDICE

Plaintiff Insignia Systems, Inc., on the one hand, and Defendant News America
Marketing In-Store L.L.C. (sued in the Action as News America Marketing
In-Store, Inc.), on the other hand, by and through their attorneys of record
(collectively, “the Parties”), hereby AGREE AND STIPULATE that the
above-captioned case, together with all of Plaintiff’s claims against Defendant
which are contained therein or which could have been contained therein as of the
date of this Stipulation, is hereby DISMISSED WITH PREJUDICE, with each party to
bear its own costs.

The Parties further AGREE AND STIPULATE that the Protective Order filed in the
above-captioned case shall remain in effect and govern the conduct of the
Parties, including the provision that all Confidential Material (as that term is
defined in the Protective Order) shall be destroyed.  For the avoidance of
doubt, the Parties STIPULATE AND AGREE that all Confidential Material (including
but not limited to discovery responses, documents and things produced,
depositions, summaries of the foregoing, and motion papers filed with the Court
incorporating or attaching Confidential Material) that are in the possession,
custody or control of the Parties, their attorneys and/or their experts and
consultants shall be destroyed on or before March 30, 2011.

 

I STIPULATE TO ENTRY OF THE ABOVE ORDER:

 

Dated: February 9, 2011

 

By:  /s/ Stephen A. Wood

 

Stephen A. Wood
KELLEY DRYE & WARREN LLP
333 West Wacker Drive
Suite 2600
Chicago, IL 60606
Phone: (312) 857-2311
Fax: (312) 857-7095
swood@kelleydrye.com

 

Attorneys for Plaintiff
Insignia Systems, Inc.

Dated: February 9, 2011

 

By:  /s/ Richard L. Stone

 

Richard L. Stone (pro hac vice)
HOGAN LOVELLS US LLP
1999 Avenue of the Stars
Suite 1400
Los Angeles, CA  90067
(310) 785-4600 (phone)
(310) 785-4601 (facsimile)
richard.stone@hoganlovells.com

 

Attorneys for Defendant
News America Marketing In-Store, Inc.

 

 

--------------------------------------------------------------------------------



 

UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA

 


INSIGNIA SYSTEMS, INC.,

 

Plaintiff,

v.

NEWS AMERICA MARKETING
IN-STORE, INC.,

 

Defendant.

:
:
:
:
:
:
:
:
:
:
:
:


Civil No. 04 4213 (JRT/AJB)



 

STIPULATED ORDER DISMISSING CASE WITH PREJUDICE

 

Judge: Hon. John R. Tunheim

 

Complaint Filed: Sept. 23, 2004
Trial Date: February 7, 2011

 

ORDER DISMISSING CASE WITH PREJUDICE

IT IS HEREBY ORDERED that that the above-captioned case, together with all of
Plaintiff’s claims against Defendant which are contained therein or which could
have been contained therein as of the date of this Stipulation, is hereby
DISMISSED WITH PREJUDICE, with each party to bear its own costs.

IT IS FURTHER ORDERED that the Protective Order filed in the above-captioned
case shall remain in effect and govern the conduct of the Parties.  Confidential
Material (including but not limited to discovery responses, documents and things
produced, depositions, summaries of the foregoing, and motion papers filed with
the Court incorporating or attaching Confidential Material) that are in the
possession, custody or control of the Parties, their attorneys and/or their
experts and consultants shall be destroyed on or before March 30, 2011.

 

IT IS SO ORDERED.

 

 

Date: February 10, 2011

 

s/ John R. Tunheim

at Minneapolis, Minnesota.

 

JOHN R. TUNHEIM
    United States District Judge    

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA

 


INSIGNIA SYSTEMS, INC.,

 

Plaintiff,

v.

NEWS AMERICA MARKETING
IN-STORE, INC.,

 

Defendant.

:
:
:
:
:
:
:
:
:
:
:
:


Civil No. 04 4213 (JRT/AJB)



 

STIPULATION TO APPOINT MASTER




Judge: Hon. John R. Tunheim

Complaint Filed: Sept. 23, 2004
Trial Date: February 7, 2011

 

STIPULATION TO APPOINT MASTER

Plaintiff Insignia Systems, Inc. and former counter-defendant Scott Drill, on
the one hand, and Defendant News America Marketing In-Store, Inc., on the other
hand, by and through their attorneys of record (collectively, “the Parties”),
hereby AGREE AND STIPULATE, subject to the approval of the Court, that the
United States District Court of Minnesota shall retain jurisdiction to enforce
the Parties’ settlement agreement and Exclusive Selling Agreement entered on
February 9, 2011, and the Honorable Arthur J. Boylan shall serve as a special
master pursuant to 28 U.S.C. § 636, Fed.R.Civ.P. 53 and Local Rule 72.1 to
enforce and interpret the settlement agreement entered on February 9, 2011,
Joint Exhibit A thereto, the long-form exclusive selling agreement and related
matters.

 

I STIPULATE TO ENTRY OF THE ABOVE ORDER:

 

Dated: February 9, 2011

 

By:  /s/ Stephen A. Wood

 

Stephen A. Wood
KELLEY DRYE & WARREN LLP
333 West Wacker Drive
Suite 2600
Chicago, IL 60606
Phone: (312) 857-2311
Fax: (312) 857-7095
swood@kelleydrye.com

 

Attorneys for Plaintiff
Insignia Systems, Inc.
and Scott Drill

Dated: February 9, 2011

By:  /s/ Richard L. Stone

 

Richard L. Stone (pro hac vice)
HOGAN LOVELLS US LLP
1999 Avenue of the Stars
Suite 1400
Los Angeles, CA  90067
(310) 785-4600 (phone)
(310) 785-4601 (facsimile)
richard.stone@hoganlovells.com

 

Attorneys for Defendant
News America Marketing In-Store, Inc.

 

 

 

--------------------------------------------------------------------------------



 

UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA

 


INSIGNIA SYSTEMS, INC.,

 

Plaintiff,

v.

NEWS AMERICA MARKETING
IN-STORE, INC.,

 

Defendant.

:
:
:
:
:
:
:
:
:
:
:
:


Civil No. 04 4213 (JRT/AJB)



 

STIPULATED ORDER TO APPOINT SPECIAL MASTER

Judge: Hon. John R. Tunheim

Complaint Filed: Sept. 23, 2004
Trial Date: February 7, 2011

 

ORDER APPOINTING MASTER

IT IS ORDERED that the United States District Court for Minnesota shall retain
jurisdiction to enforce the Parties’ settlement agreement and Exclusive Selling
Agreement entered on February 9, 2011, and pursuant to 28 U.S.C. § 636,
Fed.R.Civ.P. 53 and Local Rule 72.1, the Honorable Arthur J. Boylan is hereby
designated to serve as a special master for any disputes that arises between the
parties regarding enforcement or interpretation of the Parties’ settlement
agreement entered on February 9, 2011, Joint Exhibit A thereto, the long-form
exclusive selling agreement and related matters.

 

 

IT IS SO ORDERED.

 

 

Date: February 10, 2011

 

s/ John R. Tunheim

at Minneapolis, Minnesota.

 

JOHN R. TUNHEIM
    United States District Judge    

 

 

 

--------------------------------------------------------------------------------